Case: 12-1638    Document: 33    Page: 1   Filed: 11/21/2012   \




           NOTE: This order is nonprecedential.


   Wntteb ~tate~ qcourt of §ppeaI~
       for tbe jfeberaI qctrcutt

                VICTOR STANLEY, INC.,
                   Plaintiff-Appellee,
                            v.
    CREATIVE PIPE, INC. AND MARK T. PAPPAS,
              Defendants-Appellants,
                           AND

           STEPHANIE E. PAPPAS AND
     JOHN DOE (ALSO KNOWN AS FRED BASS),
                  Defendants.


                        2012-1638


    Appeal from the United States District Court for the
 District of Maryland in case no. 06-CV-2662, Senior Judge
 Marvin J. Garbis.


                        ORDER
    Upon consideration of the recent docketing of this ap-
peal from the United States Court of Appeals for the
Fourth Circuit,
    IT Is ORDERED THAT:
Case: 12-1638     Document: 33     Page: 2    Filed: 11/21/2012




VICTOR STANLEY, INC. v. CREATIVE PIPE, INC.                2

    The joint appendix is due on or before December 7,
 2012.

                                     FOR THE COURT


                                     /s/ Jan Horbaly
                                     Jan Horbaly
                                     Clerk
s26